DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and 34 are objected to because of the following informalities: 
“method comprising” should be --method comprising:-- (claim 1, line 2); and
“system comprising” should be --system comprising:-- (claim 34, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 21-40 are directed to retrieving, determining and displaying information, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 21 (and similarly claims 27 and 34) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
retrieving account information associated with a user account of an online merchant, the account information including past payment information regarding a past transactions between the user account and a second merchant that is different from the online merchant; 
determining, based at least upon the past payment information, a preferred payment option and at least one alternate payment option from a plurality of payment options, wherein the preferred payment option is determined based at least upon use of a particular payment option in a prior transaction with the second merchant; 
causing display of a customized graphical user interface comprising a subset of the plurality of payment options including at least the preferred payment option, a first selectable interface option to select the at least one alternate payment option; and 
upon receiving an indication of a selection of the first selectable interface option, causing display of the plurality of payment options.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a customized graphical user interface,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “customized graphical user interface” language, “retrieving account information associated with a user account of an online merchant, the account information including past payment information regarding a past transactions between the user account and a second merchant that is different from the online merchant; determining, based at least upon the past payment information, a preferred payment option and at least one alternate payment option from a plurality of payment options, wherein the preferred payment option is determined based at least upon use of a particular payment option in a prior transaction with the second merchant; causing display …comprising a subset of the plurality of payment options including at least the preferred payment option, a first selectable interface option to select the at least one alternate payment option; and upon receiving an indication of a selection of the first selectable interface option, causing display of the plurality of payment options” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determining, based at least upon the past payment information, a preferred payment option and at least one alternate payment option from a plurality of payment options, wherein the preferred payment option is determined based at least upon use of a particular payment option in a prior transaction with the second merchant” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which can be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a customized graphical user interface.  The customized graphical user interface is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
customized graphical user interface,
processor, and
point of sale terminal/ client device.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0054 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40  are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over United States Patent Application Publication No. 2010/0082445 A1 to Hodge et al. (“Hodge”).
As per claims 21, 27 and 34, the claimed subject matter that is met by Hodge includes:
A computer-implemented method for customizing a graphical user interface, the method comprising (Hodge: ¶ 0028)
retrieving account information associated with a user account of an online merchant, the account information including past payment information regarding a past transactions between the user account and a second merchant that is different from the online merchant (Hodge: ¶¶ 0028, 0067 “the listing 122 of suggested payment options may be based on a user's prior purchase transactions with a particular retailer or based on purchases of similar products… if the user had previously purchased groceries using a particular card, the same card may be suggested for future purchases of groceries” and 0089 “the electronic device 10 may be coupled to the Internet 328 and, thus, the electronic device 10 may be directed to a website related to a particular product, such as a retailer's website or a consumer information website”); 
determining, based at least upon the past payment information, a preferred payment option and at least one alternate payment option from a plurality of payment options, wherein the preferred payment option is determined based at least upon use of a particular payment option in a prior transaction with the second merchant (Hodge: ¶¶ 0063 “payment options screen 120 may include a prioritized listing 122 of possible payment options that have been stored on the device 10. For example, the listing 122 may include a Visa card, a Mastercard, a Discover card, a bank debit card, and an American Express card, among others. In some embodiments, the prioritized listing 122 may be created based on user specified preferences, as will be discussed in greater detail below. In some embodiments, one payment option may be identified as a preferred payment option or default payment option”, “the device 10 may be configured to prioritize the listing 122 based on prior transactions” and 0071 “as illustrated in FIG. 9c, the device 10 may be configured to ask a user if a preferred payment method should be used after the user has selected the continue button 114 from the purchase screen 110. Specifically, a preferred option screen 145 may be shown from which a user may select to continue with an identified preferred payment option or to select another payment options. The preferred option screen 145 may indicate the preferred option, such as Visa, and the price associated with the purchase transaction, as illustrated. The preferred option may be selected by the device 10 based on any of the possible indicators set forth above including, for example, previous purchases, user set preferences, retailer identity, and interest rate, etc” and 0085); 
causing display of a customized graphical user interface comprising a subset of the plurality of payment options including at least the preferred payment option, a first selectable interface option to select the at least one alternate payment option (Hodge: ¶ 0071 and Fig. 9c, 145); and 
upon receiving an indication of a selection of the first selectable interface option, causing display of the plurality of payment options (Hodge: ¶¶ 0067 “the listing 122 of suggested payment options may be based on a user's prior purchase transactions with a particular retailer or based on purchases of similar products” and 0072 “a user may decline the preferred payment option by selecting the no button from the preferred options screen 145, in which case, the device 10 may display the payment options screen 120 and select from a prioritized listing 122, as discussed above” and Fig. 9c,  120).
Note Hodge teaches the embodiment of listing suggested payment options based on user’s prior purchases of similar products (Hodge: ¶ 0067) and that the suggested payment options can be based on the types of goods identified in the transaction (Hodge: ¶ 0085), meaning that if a user had previously used a Visa card to purchase groceries at a Safeway, then the system and methods of Hodge would have automatically ranked the usage of Visa for purchases of groceries from Kroger as well. Given there are a finite number of ways to categorize transaction and Hodge discusses the benefit of suggesting payment options based on prior purchases of items within similar categories (i.e. groceries), suggesting payment options based on prior purchases from one grocery store vs. another grocery store would have been a predictable potential solution. Further, there would be a reasonable expectation of success. No additional findings are necessary since the facts come from the reference itself.  
As per claims 22, 30 and 37, the claimed subject matter that is met by Hodge includes:

wherein the display of the preferred payment option comprises a greater visual prominence relative to the at least one alternate payment option (Hodge: ¶ 0063).
The motivation for combining the teachings of Hodge are discussed in the rejection of claims 21, 27 and 34, and are incorporated herein.
As per claim 23, the claimed subject matter that is met by Hodge includes:
wherein the preferred payment option is determined based on a number of times the preferred payment option has been used (Hodge: ¶ 0066). 
The motivation for combining the teachings of Hodge are discussed in the rejection of claim 21, and are incorporated herein.
As per claims 24, 29 and 36, the claimed subject matter that is met by Hodge includes:
wherein the at least one alternate payment option is determined based on a number of times the at least one alternate payment option has been used relative to the preferred payment option (Hodge: ¶ 0066).
The motivation for combining the teachings of Hodge are discussed in the rejection of claims 21, 27 and 34, and are incorporated herein.
As per claims 25, 31 and 38, the claimed subject matter that is met by Hodge includes:
wherein the at least one alternate payment option comprises an option to use loyalty points for the online merchant (Hodge: ¶ 0121).
The motivation for combining the teachings of Hodge are discussed in the rejection of claims 21, 27 and 34, and are incorporated herein.
As per claims 26, 32 and 39, the claimed subject matter that is met by Hodge includes:
wherein the plurality of payment options is displayed in an arrangement that indicates a preferred order of the plurality of payment options (Hodge: ¶¶ 0063 and 0066).
The motivation for combining the teachings of Hodge are discussed in the rejection of claims 21, 27 and 34, and are incorporated herein.
As per claims 28 and 35, the claimed subject matter that is met by Hodge includes:
wherein the at least one alternate payment option is selected for display based on a stored payment preference associated with the user account (Hodge: ¶ 0066). 
The motivation for combining the teachings of Hodge are discussed in the rejection of claims 21 and 34, and are incorporated herein.
As per claims 33 and 40, the claimed subject matter that is met by Hodge includes:
wherein the transaction is an in-store transaction and the point of sale terminal is a client device associated with the user account (Hodge: ¶¶ 0079, 0085 and 0087).
The motivation for combining the teachings of Hodge are discussed in the rejection of claims 27 and 34, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627